NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  DAVID THOMAS HARMON, Petitioner.

                         No. 1 CA-CR 15-0248 PRPC
                              FILED 7-13-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-005952-001
                  The Honorable Dawn M. Bergin, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Karen Kemper
Counsel for Respondent

David Thomas Harmon, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge James P. Beene joined.
                            STATE v. HARMON
                            Decision of the Court

W I N T H R O P, Judge:

¶1            David Thomas Harmon petitions this court for review of the
summary dismissal of his first petition for post-conviction relief. A jury
found Harmon guilty of kidnapping, burglary in the second degree,
attempt to commit kidnapping, and attempt to commit burglary in the
second degree. Harmon committed the counts of kidnapping and burglary
against “Victim 1” in November 2009, and the counts of attempted
kidnapping and attempted burglary against “Victim 2” in January 2010.
The trial court sentenced Harmon to an aggregate term of sixty years’
imprisonment, and this court affirmed his convictions and sentences on
direct appeal.

       I.     Newly Discovered Evidence

¶2            In his petition for review, Harmon presents two claims of
newly discovered evidence. First, he argues he has newly discovered
evidence of alibi witnesses who can provide evidence that he was in Mexico
at the time of the offenses committed against Victim 1. Second, he argues
he has newly discovered evidence from two of his treating physicians that
tends to prove he did not have the physical capacity to engage in the
conduct the victims described due to a prior knee injury and subsequent
medical treatment to that knee.

¶3             We deny relief on the claims of newly discovered evidence.
Regarding the alibi witnesses, Harmon provided only unsworn statements
from those witnesses. To present a colorable claim of newly discovered
evidence based on the discovery of a witness, a defendant must provide a
sworn affidavit from that witness explaining what testimony the witness
could have offered. See State v. Borbon, 146 Ariz. 392, 399, 706 P.2d 718, 725
(1985). Because Harmon failed to present any affidavits, he failed to present
a colorable claim for relief. We also deny relief because the witnesses are
not “newly discovered.” “Newly-discovered material facts alleged as
grounds for post-conviction relief are facts which come to light after the trial
and which could not have been discovered and produced at trial through reasonable
diligence.” State v. Dogan, 150 Ariz. 595, 600, 724 P.2d 1264, 1269 (App. 1986)
(emphasis added). If Harmon was in Mexico at the relevant time, Harmon
knew where he was and who he was with while there. More importantly,
Harmon admitted in his petition for post-conviction relief that the identities
of at least three of these witnesses were known before trial.

¶4           We also deny relief on the claim regarding the purportedly
new medical evidence because this also is not “newly discovered.” Harmon


                                       2
                           STATE v. HARMON
                           Decision of the Court

knew he injured his knee years before the incidents at issue. He was also
aware of all the medical treatment he underwent since the initial injury.
Further, as noted by the trial court, none of the medical records Harmon
provided to the court are from the time when Harmon committed the
offenses. The reports from Drs. Grant and Stanton that Harmon primarily
relies upon are from years after the incidents and are simply records of the
most recent diagnosis and treatment of a progressive condition Harmon has
had for years.

      II.    The Failure to Disclose Evidence

¶5            In his petition for review, Harmon presents several claims in
which he argues the State failed to disclose evidence as required by Brady
v. Maryland, 373 U.S. 83 (1963). Harmon argues the State failed to disclose
the January 2, 2010 report of Officer Broadhurst; the January 2, 2010 report
of Officer Hurley; a written statement of facts Victim 2 prepared for
investigators; and a digitally altered copy of the first photographic lineup
investigators prepared for Victim 1, as well as a “true” unaltered copy of
the photographic lineup. Harmon argues all of this evidence was
exculpatory.

¶6             The State must disclose evidence material to either guilt or
punishment. Id. at 87. Brady applies only to evidence favorable to the
defendant, however. State v. Montaño, 204 Ariz. 413, 424, ¶ 52, 65 P.3d 61,
72 (2003) (citation omitted). Further, undisclosed evidence is material for
Brady purposes only if there is a reasonable probability that disclosure of
the evidence would have changed the result of the proceedings. Strickler v.
Greene, 527 U.S. 263, 280 (1999) (citation omitted). “[T]here is never a real
‘Brady violation’ unless the nondisclosure was so serious that there is a
reasonable probability that the suppressed evidence would have produced
a different verdict.” Id. at 281.

¶7             We deny relief on all of Harmon’s Brady claims. Harmon
argues the State failed to disclose these materials to the attorney who
ultimately represented him at trial. Harmon conceded below that the State
disclosed Officer Broadhurst’s police report to one or more of the attorneys
who represented him at various times before trial, and that he found that
report in one or more of those other attorneys’ files when he obtained copies
of those files. Similarly, although he claimed without evidentiary support
that the State suppressed the report of Officer Hurley and the “statement”
of Victim 2, he acknowledges in his petition for review that he obtained
these documents from his previous attorneys. There is no requirement that
the State duplicate its disclosures to every new attorney who substitutes in


                                     3
                            STATE v. HARMON
                            Decision of the Court

to represent a criminal defendant. That Harmon may not have found those
materials in the file of the attorney who ultimately represented him at trial
is immaterial. Regarding a digitally altered copy of the photographic
lineup and/or an unaltered copy of the lineup, we deny relief because
Harmon conceded below that the State disclosed a copy of the photographic
lineup at issue and he only speculates that other versions of that lineup
might exist. Harmon’s speculative theories regarding why other copies
might exist are not sufficient to present a colorable claim for relief.

       III.   Ineffective Assistance of Counsel

¶8            Harmon next presents numerous claims of ineffective
assistance of counsel. To state a colorable claim of ineffective assistance of
counsel, a defendant must show that counsel’s performance fell below
objectively reasonable standards and that the deficient performance
resulted in prejudice to the defendant. Strickland v. Washington, 466 U.S.
668, 687-88 (1984), superseded by statute on other grounds, Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214
(1996); State v. Nash, 143 Ariz. 392, 397-98, 694 P.2d 222, 227-28 (1985)
(adopting the Strickland test).

¶9            Harmon argues his counsel was ineffective when counsel
failed to present evidence that investigating officers engaged in “bias[ed]
communication” when they conducted the first photographic lineup with
Victim 1. Harmon conceded below that an officer told the victim her
assailant may not appear in the lineup. He argues, however, that Victim 1’s
trial testimony suggests she must have believed her assailant appeared in
one of the photographs, ostensibly because an officer told her or otherwise
suggested this to her. We deny relief on this issue. First, Victim 1
tentatively identified someone other than Harmon when she viewed the
first photographic lineup. Second, Harmon’s speculation about what the
victim may have believed and why is not sufficient to present a colorable
claim of ineffective assistance of counsel.

¶10            Harmon next argues his counsel was ineffective when counsel
failed to impeach the “falsified” police report of Detective Wiltrout. We
deny relief because Harmon offers nothing but speculation the report was
“falsified” and/or that any other versions of the report existed. Harmon’s
interpretation of what he believes to be date and time information that
indicates the short amount of time it took the detective to prepare the report
is insufficient to present a colorable claim that the report or the information
within it was “falsified,” that another version of the report must exist




                                       4
                             STATE v. HARMON
                             Decision of the Court

somewhere, or that counsel should have attempted to attack the report on
those grounds.

¶11           Harmon also argues his counsel was ineffective when counsel
failed to contest Victim 1’s identification of Harmon’s voice in an audio
recording made by police. Harmon argues counsel should have argued
Victim 1’s identification was “inconsistent” because she claimed Harmon
was yelling in the recording when, in his view, he was not. We deny relief
on this issue because Harmon’s counsel cross-examined the victim
regarding her identification of Harmon’s voice. How to cross-examine a
witness is a matter of trial strategy. See State v. Stone, 151 Ariz. 455, 461, 728
P.2d 674, 680 (App. 1986). “[D]eterminations of trial strategy, even if later
proven unsuccessful, are not ineffective assistance of counsel.” State v.
Valdez, 160 Ariz. 9, 14-15, 770 P.2d 313, 318-19 (1989) (citations omitted),
departed from on other grounds by Krone v. Hotham, 181 Ariz. 364, 366-67, 890
P.2d 1149, 1151-52 (1995). Further, Victim 1 did not testify that Harmon
“yelled” on the recording. Victim 1 testified that Harmon yelled at her
during the incident, and that she recognized Harmon’s voice on the
recording as he became agitated and raised his voice.

¶12           Harmon next argues his counsel was ineffective when he
failed to obtain an “original” copy of the first photographic lineup
investigators showed to Victim 1. We deny relief on this issue because, as
explained above, Harmon does not know if any other copy of the lineup
exists besides the one the State disclosed.

¶13           Harmon also argues his counsel should have called the
witnesses from Mexico to testify at trial. For the reasons explained above,
Harmon’s failure to present affidavits from those witnesses is fatal to his
claim of ineffective assistance of counsel. Harmon further argues his
counsel should have obtained a written copy of Victim 1’s deposition to use
to impeach her during trial. We deny relief on this issue as well because
this was a matter of trial strategy. Harmon conceded below that his counsel
explained to the court that he did not need a written copy of the deposition.

¶14           Additionally, Harmon argues his counsel was ineffective
when counsel failed to retain orthopedic experts to explain how Harmon
did not have the physical capacity to engage in the conduct the victims
described and when counsel failed to obtain an expert on identification
procedures. We deny relief because Harmon failed to provide affidavits
from any expert witness regarding what testimony that witness could have
provided. See Borbon, 146 Ariz. at 399, 706 P.2d at 725. He has, therefore,
failed to present a colorable claim for relief.


                                        5
                            STATE v. HARMON
                            Decision of the Court

¶15           Harmon further argues his counsel was ineffective when
counsel failed to seek a hearing pursuant to State v. Dessureault, 104 Ariz.
380, 384, 453 P.2d 951, 955 (1969), to challenge the reliability of Victim 2’s
identification of Harmon. Harmon has failed to present a colorable claim
for relief because he makes only a cursory argument that the lineup
procedures were suggestive and offers no evidence or substantive
argument to support his claim.

¶16             Harmon also contends counsel was ineffective when counsel
failed to adequately cross-examine Victim 1 regarding her ability to identify
Harmon, failed to adequately cross-examine Detective Redden regarding
statements he made to the grand jury, and failed to adequately cross-
examine Detective Wiltrout regarding Victim 1’s identification of Harmon.
In his petition for post-conviction relief, Harmon offered detailed outlines
of how he believes counsel should have cross-examined these witnesses.
We deny relief because, again, how to cross-examine a witness is a matter
of trial strategy. See Stone, 151 Ariz. at 461, 728 P.2d at 680.

¶17            Finally, to the extent Harmon’s petition for review may be
construed as preserving other arguments he raised in his petition for post-
conviction relief and that were addressed by the trial court, we note the trial
court set forth its dismissal of Harmon’s petition in a thorough, well-
reasoned manner that will allow any future court to understand the court’s
rulings. Under these circumstances, no useful purpose would be served by
this court rehashing the trial court’s additional analyses. State v. Whipple,
177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App. 1993). We therefore adopt the
trial court’s additional rulings.

¶18           Accordingly, although we grant review, we deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         6